Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 1 of 27




          EXHIBIT 1
        Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 2 of 27




Person Filing: Mi chael C. McKay, Esq.
Address (if not protected): 7702 East Doubletree Ranch Road, Suite 300
City, State, Zip Code : Scotts dal e, Arizon a 85258
Telephone: 480-681-7000
Email Address: mmcka y@mckaylaw .us
Lawyer's Bar Number:_0_2_3_35_4_ _ _ _ _ _ _ _ _ _ _ _ _ __

Representing   0    Self, without a Lawyer or    [!]   Attorney for    [!]   Plaintiff   OR   0    Defendant




                                SUPERIOR COURT OF ARIZONA
                                   IN MARICOPA COUNTY

                                                ( ORIGtNAL I                                   CV20 18- 011 81 7
Christop her Megles                                                               Case No.:
Name of Plaintiff

                                                                                  ~ ~ legal advic-.e from a lawyer,
And                                                                                  contact the Lawyer Referral Service at
Helton Excavating Incorporated ; et al.                                                          602-257-4434
Name of Defendant                                                                                        or
                                                                                          WNW.maricopalawyers.org
                                                                                                  Sn,          "'"   tn.,.
                                                                      Maricopa Countv Bar Assoc!a+io.FJ
      WARNING: This is an official document from the court that affects your rights. Read th1s caref ully.
                           If you do not understand it, contact a lawyer for help.




FROM THE STATE OF ARIZONA TO:                          Jason Helton
                                                       ~~~~~-------------------
                                                               Name of Defendant

1.    A lawsuit has been filed against you. A copy of the lawsuit and other court papers are served on you
      with this " Summons ".

2.    If you do not want a judgment or order taken against you without your input, you must file an "Answer"
      or a "Response" in writing with the court, and pay the filing fee. If you do not file an "Answer"
      or "Response" the other party may b~ given the relief requested in his/her Petition or Complaint. To
      file your "Answer" or "Response" take, or send, the "Answer" or "Response" to the:

          •   Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona 85003-2205
              OR

          •   Office of the Clerk of the Superior Court, 18380 North 401h Street, Phoenix, Arizona 85032 OR

          •   Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona 85210-6201 OR

          •   Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise, Arizona, 85374.

      Mail a copy of your " Response" or "Answer" to the other party at the address listed on the top of this
      Summons.

© Superior Court of Arizona in Maricopa County                                                                CV11f -092917
  ALL RIGHTS RESERVED                                    Page 1 of 2
          Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 3 of 27


                                                                              Case Nu mber: _ _ _ _ _ __

3.    If this "Summons" and the other court papers were served on you by a registered process server or
      the Sheriff, within the State of Arizona , your "Response" or "Answer" must be filed within TWENTY
      (20) CALENDAR DAYS from the date you were served, not counting the day you were served. If
      this "Summons" and the other papers were served on you by a registered process server or the
      Sheriff outside the State of Arizona, your Response must be filed within THIRTY (30) CALENDAR
      DAYS from the date you were served, not counting the day you were served. Service by a
      registered process server or the Sheriff is complete when made. Service by Publication is complete
      thirty (30) days after the date of the first publication.

4.    You can get a copy of the court papers filed in this case from the Petitioner at the address listed at
      the top of the preceding page, from the Clerk of the Superior Court's Customer Service Center at:

          •   601 West Jackson, Phoenix, Arizona 85003
          •   18380 North 40th Street, Phoen ix, Arizona 85032
          •   222 East Javelina Avenue, Mesa, Arizona 85210
          •   14264 West Tierra Buena Lane, Surprise, Arizona, 85374.

5.    Requests for reasonable accommodation for persons with disabilities must be made to the office
      of the judge or commissioner assigned to the case, at least ten (10) judicial days before your
      scheduled court date.

6.    Requests for an interpreter for persons with limited English proficiency must be made to the office
      of the judge or comm issioner assigned to the case at least ten (10) judicial days in advance of your
      scheduled court date.



                                           OCT 3!2018
SIGNED AND SEALED this date
                                                        CHRIS DEROSE, CLERK OF SUPERIOR COURT




                                            J. Ford




© Superior Court of Arizona in Maricopa County                                         CV11 f -092917
     ALL RIGHTS RESERVED                         Page 2 of 2
                                        Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 4 of 27



                                     Michael C . McKay (0 23 354)
                                     MCKAYLAW, LLC
                                                                                                               COPY
                                2
                                     770 2 E. D oubletree Ranch Rd ., Ste. 300                                   OCT 3 1 20 18
                                '1
                                .)   Scottsd ale, Arizon a 85258                                                    CHRIS DEROSE, CLERK
                                     T elephone: 480.68 1.7000                                                             J. FORD
                                4                                                                                      DEPUTY CLERK
                                     Facsimile: 480.348 .3999
                                5    Email: mmckay@mckaylaw. us

                                6
                                7
                                                                     ARIZONA SUPERIOR COURT
                                8                                      COUNTY OF MARICOPA
                                9
                                     C hristopher Megles, an individual,                 Case No.       CV 2 0 1 8- 0 1 1 81 7
                               10
                                                       Plain tiff,                       COMPLAINT
                               11
                                            vs.                                          DEMAND FOR JURY TRIAL
               0
               ~
                               12
                 "
               ~O'j            13    H elton Excavating Incorporated , an Arizona        T ier 3
   :s
   ro
                   -~
               -:; N
                 c.~
                ?<0                  corporation ; Jaso n H elton , an individual;
               ~ :::8
,.......)                      14    and Selen a H elton ,
   >-- '_,:J
   (;)
               1 ·~~
               ~ <~
~               t_iC
                               15
u               ;...
               ~ ~~
                       :-;00

                                                       Defendants.
~              ~ =
               0 0
               0 c
               0"'
               t.:.l
                               16
               ;:
               ~
                               17                                       NATURE OF ACTION

                               18           1.      C hristopher Megles ("Plaintiff') brings this actio n individually and on behalf

                               19    of all others sim ilarly situated for his Com plaint against H elton Excavating Incorporated;

                               20    Jason H elton; and Selena H elton (collectively, "Defendants" ).

                               21           2.      Plaintiff brings this action as a collective action under the Fair Labor

                               22    Standards Act, 29 U.S.C. §§ 201-2 19 ("FLSA") against the D efendants fo r their unlav.rful

                               23    failure to pay wages.

                               24           3.      Plaintiff also brings th is action under the Arizon a W age Act, A. R.S. §§ 23-

                               25    35 1, 23-35 3 and 23-355 against Defendants fo r their unlav.rful failure to pay wages .

                               26           4.      Plaintiff also asserts a claim against all Defendants fo r unjust enrichment

                               27    because D efendants were supposed to be paying Plaintiff a prevailing wage of $20 .65 per

                               28    hour for all work on the Connect 20 2 Project, b ut Defendan ts only paid Plaintiff $ 17 per
           Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 5 of 27



         hour. U po n information and belief, Defendants h ave been submitting certified p ayroll

     2   repo rts and/ or related documents to federal and state authorities wherein Defendants

     3   represent, und er p enalty of perju ry, that they are paying employees preva iling wages as

     4   required by the D avis-Bacon Act, 40 U .S. C. § 276 (Davis-Baco n) , when in fact D efendants

     5   knowingly, intention ally, and with scienter paid Plaintiff and sim ilarly situ ated employees

     6   wages in am ounts far less than what D efendants reported to government authorities.

     7   Defendants h ave received m o n ey that was supposed to b e used to pay Plaintiff and others

     8   prevailing wages, but D efendants h ave unlawfully kept that m on ey fo r them selves and to th e

     9   detriment of Plaintiff and all other similarly situ ated employees.

    10          5.      Plaintiff brings this Complain t o n beh alf of himself and a class of similarly

    11   situated employees. Plaintiff seeks to recover unpaid wages, liquidated d am ages, statutory

0   12   pen alties, reason able attorneys' fees, and all litigation costs.
~


                                         JURISDICTION AND VENUE
                6.      This Court h as jurisdictio n over this action pursu ant to the Con stitutio n of

         the State of Arizo n a and A.R.S. § 12-1 23.

                7.      Venue is proper in this Court pursu ant to A.R.S. §§ 12-401.

                8.      This case qualifies fo r Tier 3 under Rule 26.2 of the Arizon a Rules of Civil

    18   Procedure.

    19                                                PARTIES
    20          9.      Plaintiff C hristopher M egles res ides in Phoenix, Arizo n a.

    21           10.    Defend ant Helto n Excavating Incorp orated is an Arizon a corporation with its

    22   principal place of business located at 855 2 W est D ysart Road, El Mirage, Arizon a.

    23           11.    Defendant Jason H elto n res ides in Surprise, Arizon a.

    24          12.     D efendant Selen a Helton res ides in Surprise, Arizon a.

    25                                     FACTUAL BACKGROUND
    26          13.     Plaintiff h as a Commercial Driver' s Licen se (C DL) and h as been employed as

    27   a C DL driver for over 15-years.

    28          14.     Helto n Excavating Incorpo rated provides dirt, landscap e, and rock delivery

                                                         -2-
                            Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 6 of 27



                           services to custo mers thro ugh o ut Arizon a. H elto n Excavating employs roughly twenty-five

                       2   (25) C DL drivers to tran spo rt dirt, rock, and other h eavy m aterials to custom ers in Arizo n a.

                       3          15.     H elton Excavating secured a lucrative contract to provide services on the

                       4   Connect 20 2 Project. The Connect 20 2 Project is a $ 1.77 billion dollar project fund ed by a

                       5   co mbinatio n of state and fe deral funds to con struct freeways in M aricop a County. The

                       6   m ajority of Helto n Excavating's C DL employees are wo rking o n the Connect 20 2 Project.

                       7          16.     Jason and Selen a H elto n own H elton Excavating. They both also co ntrol the

                       8   daily operatio n s of H elto n Excavating. Jaso n Helton hires and fires H elto n Excavating's

                       9   employees. H e d irectly supervises employees. H e distrib utes work assignments to employees.

                      10   Jaso n H elto n is resp on sible for determining the pay rates that employees receive. H e collects

                      11   and reviews employee timecards. H e is ultimately respo n sible fo r deciding if, h ow, and
            0
            ~
                      12   wh en, employees are paid .
             "
            ~00
                .~
                      13          17.     Selen a H elto n is Jason H elto n's spo use. She acts as the office m an ager for
   ~        -.; N
            "~
            C<O
   ell
            ~ ~8
,.......)             14   H elto n Excavating. T ogether with Jason , sh e is in ch arge of gathering employees ' weekly
   >- u
   Cl)j     ~ · ~=
            c! <~
~           ~~g       15   time cards, processing payroll, and sto ring p ayroll records. Selen a H elton at times
u           _:g ~ ~
~           ""3 0
            0    u
            0"'
            uS
                      16   unilaterally decides to cut employees h o urs, o r reclass ify employees h o urs to reduce the
            "'
            c
                      17   amo unt of wages employees receive .

                      18          18.     Jason H elton hired Plaintiff to work for D efendants as a C DL driver in

                      19   M arch of 201 8 . Plaintiffs regular rate of pay was set by Jason H elto n at $ 17 .00 per h our.

                      20   Jason H elton assign ed Plaintiff to drive a fo ur axle Freightliner dump truck. Jason Helto n

                      21   establish ed Plaintiff s wo rk schedule o n a weekly basis. H e decided when and where

                      22   Plaintiff would work.

                      23          19.     Plaintiff was required to d o m ore than just drive the dump truck. H e was

                      24   required to provide ro utine m ainten an ce on the truck h e was ass igned to drive. Each

                      25   m orning upo n arrival at wo rk, Plaintiff was required to inspect the vehicle and to en sure

                      26   that it was in proper working condition . Inspectio n s included , ch ecking the steering, air

                      27   b ags, bolts, m ech anical compo n ents, and springs. Plaintiff was also required to scrub and

                      28   power-wash the truck. And Plaintiff was required to put fu el in the truck at fu el statio n s

                                                                         -3-
                           Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 7 of 27


                         located at Defendants' headquarters. These activities often required Plaintiff to work on the

                   2     truck and at Helton Excavating's headquarters for m ore than on e-half h o ur per d ay.
                   ,.,
                   .)           20.     Plaintiff kept track of his time working o n the truck before and after driving

                   4     the truck. Plaintiffs pay stubs contain a line item for "pretrip inspections." Occasionally,

                   5     Plaintiff would rece ive pay for his pretrip inspection work. But m ore often than n ot,

                   6     Plaintiff would n ot receive pay fo r this work. Defendants wo uld simply refuse to pay

                   7     Plaintiff for this work. When Plaintiff question ed Jason Helto n as to why h e was n ot

                   8     receiving pay for pre-trip inspectio n h o urs worked, Jason Helto n stated that he did not get

                   9     paid from custo m ers for Plaintiffs time spent on pre-trip inspectio n s, so therefo re he would

                  10     n ot pay Plaintiff for this work. Jaso n H elto n knowingly refused to pay Plaintiff wages that

                  11     Plaintiff was rightfully owed. Jason H elto n also refused to pay other drivers for this work.

            c
            ~
                  12            21.     Plaintiff and all the other CDL drivers always began work at Helto n
             "
             0
            <f)
                  13     Excavating's h eadquarters located at 8552 W est Dysart Road, El Mirage, Arizona. Then
 ~          ~
             0
 eel
,_.)        "'    14     Plaintiff and the other drivers would be dispatched to jobsites aro und the valley. Plaintiff
 >- u
 C'Cl ::i
~
            "'v
u            "    15     usually was dispatched by Jason H elton to the Connect 202 Project in C h andler, Arizon a.
             "
~
            :<;
             0

            8
            ~
                  16     The drive from H elto n Excavating to the Connect 202 Proj ect takes approximately on e
            ~·
            ;2
                  17     hour, much longer in traffic. At the end of each workday, Plaintiff was required to return

                  18     the truck to H elto n Excavating's h eadquarters. As su ch , Plaintiff typically spent about two

                  19     ho urs driving to and fro m jobsites as part of his workday. Occasionally, Defendants would

                  20     pay Plaintiff for the travel time. T o be sure, there is a line item on Plaintiffs p aystubs for

                  21     "travel time." But typically D efendants refused to pay Plaintiff for travel time. Defend ants

                  22     typically refused to pay other drivers for travel time as well.

                  23            22.     Plaintiff questioned Jason H elton about why he was n ot being paid travel

                  24     time. Jason Helto n responded by terminating Plaintiffs employment.

                  25            23.     Plaintiff typically worked far more than 40 h o urs a week, but Defendants

                  26     refused and failed to pay him overtime by n ot paying Plaintiff for travel time work, which

                  27     on average was 10 hours per week, and by refusing to p ay Plaintiff for pretrip inspectio n

                  28     work, which was o n average 2.5 ho urs p er week. Thus, Plaintiff was sh orted an average of

                                                                       - 4-
                              Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 8 of 27



                            12.5 ho urs of overtime pay each week.

                       2           24.     Defendants also committed fraud with respect to Plaintiffs wages. Plaintiff

                       "
                       .)   worked m ostly on the Connect 202 Project. The Connect 202 Project is a Davis-Bacon

                       4    project that requires D efendants to pay C DL drivers wh o work o n the project a prevailing

                       5    wage of $20 .65. Defendants, however, paid Plaintiff o nly $ 17 .00 per h o ur.

                       6           25.     Defendants' contract o n the Connect 202 provides D efendants with extra

                       7    compensation to pay CDL drives prevailing wages. Defendant, h owever, pocketed the

                       8    m on ey for itself. Defendants submit payroll records and/ o r similar documents to

                       9    administrators of the Connect 202 project that fraudulently represent that Defendants are

                      10    paying CD L drivers prevailing wages when they are not.

                      11                              FLSA COLLECTIVE ACTION ALLEGATIONS
           c
           ~
                      12            26.    Plaintiff repeats and re-alleges the allegations contained in every preceding
              "
           c.i)co
                -~
                      13    paragraph as if fully set forth h erein.
 ~         -::; r-1
             r.~
        V'l.:co
c::l

-;_u~; -~
 ~     jQc2<
                      14            27.    This action is bro ught as a collective action pursuant to 29 U. S.C. §216(b),

~       ~~_i
                      15    on beh alf of Plaintiff and all other person s were been employed by D efendants between
u       < :.!:
        _J...= ;:
~          ,:, =
             0 0
             0 u
           0"'
           t..:..i
                      16    October 2015 and October 2018.
           "'
           ~
           ~
                      17           28.     Defendants' failure to pay wages required by the FLSA results from a

                      18    sweeping decision to violate the FLSA and does not d epend o n the personal circumstances

                      19    of the members of the FLSA class.

                      20            29.    The FLSA class members are similarly situated b ecause they all performed

                      21    similar basic duties, respo n sib ilities and activities, and are all subj ect to D efendants'

                      22    unlawful decisio n to refu se to pay wages owed to their employees. Thus, Plaintiff s

                      23    experience is typical of the experience of the oth er individuals employed by Defendants.

                      24    Altho ugh the issu e of d amages m ay be individual in character, there is n o detraction from

                      25    the common nucleus of liability facts.
                                                                         COUNT ONE
                      26
                                                            (Failure to Properly Pay Wages- FLSA)
                      27
                                   30.     Plaintiff repeats and re-alleges the allegatio n s contained in every preceding
                      28
                            paragrap h as if fully set forth h erein.

                                                                         -5 -
                                    Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 9 of 27



                                          31.    Defendants were "employers" as defined by the FLSA.

                            2             3 2.   Plaintiff was a "n on exempt employee" as defin ed by the FLSA.
                            ..,
                            .)            33 .   Defendants fa iled to comply with 29 U .S. C. §§ 201 et seq. in that Plaintiff

                            4     worked for D efendants and D efendants failed to pay h is wages as required by the FLSA.

                            5             34.    Defendants' failure to pay wages to Plaintiffs was willful as D efendants either

                            6     knew their conduct violated the FLSA, or sh owed reckless disregard for whether their

                            7     conduct complied with the FLSA.

                            8             35.    As a result of Defendants' intention al, willful and unlawful acts, Plaintiffs

                            9     h ave suffered econ omic d amages for which they are entitled to compensation as provided

                           10     under the FLSA, in cluding but n ot limited to back wages , liquidated d amages, costs, and

                           11     attorneys' fees.
                                                                             COUNT TWO
               0
               ::;:        12
                                                         (Failure to Timely Pay Wages Due- Arizona Wage Act)
                "
               ~«l
                  ·"'
                           13
  ~            -;:: ~""I


                "c "'
                   eo
                                          36.    Plaintiff repeats and re-alleges the allegations contained in every preceding
  ~       Vl

,.....)   ''""
          ~~ g
               "           14
  ::>- u ;;-    o -~              paragraph as if fully set forth h erein.
cd ::3 0 ~ <
~      ~ V :,j
  u <~ ~                   15
:::;2 -' -;~ c;~                          3 7.   Upon information and belief, Defendants were aware of their obligation to
                c     0
               0"'         16
               0                  pay employee wages under to A.R.S. § 23-351.
               ~·
               ;:
                           17
                                          38.    U pon informatio n and belief, D efendants were aware that, under to A .R.S. §
                           18
                                  23 351 (A), they were obligated to pay all wages due to Plaintiffs in accordance with their
                           19
                                  establish ed regular pay periods.
                           20
                                          39.    D efendants h ave willfully failed and refu sed to timely pay wages due to
                           21
                                  Plaintiffs.
                           22
                                          40.    As a result of D efendants' unlawful acts, Plaintiffs are entitled to the statutory
                           23
                                  remedies provided by A.R.S. § 23 355.
                           24
                                                                         COUNT THREE
                           25                                           (Unjust Enrichment)
                           26             41.    Plaintiff repeats and re-alleges the allegations contained in every preceding
                           27     paragraph as if fully set forth h erein.
                           28             42.    Defendants retained employm ent wages for work performed by Plaintiff that

                                                                               - 6-
        Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 10 of 27


     Plaintiff is entitled to recoup. In addition , D efendants rece ived m o n ey that was supposed to

 2   be used to pay Plaintiff and the class prevailing wages for wo rk o n the C o nnect 202 project.

 3   Instead of paying Plaintiff and the class preva iling wages, D efendants' pocketed the m on ey

 4   for them selves. Thus Defendants h ave been unjustly enriched at the expen se of Plaintiff.

 5            43.    In light of the forego ing, Defendants h ave been unjustly enriched by the

 6   amount of wages n o t paid to Plaintiffs that they currently retain for their own use and

 7   enj oym ent.

 8            44.    In light of the allegation s appearing    111   this Complaint, there is a direct

 9   connectio n between Defendants' unjust enrichment and Plaintiffs' impoverishment.

10            45 .   N o justificatio n exists fo r Defendants' unjust enrichment and Plaintiffs'

11   impoverishment.

12            WHEREFORE, Plaintiff respectfully dem ands a jury trial and requests:

              A.     For compen satory dam ages, including liquidated dam ages pursu ant to 29

     U.S.C. § 201 et seq., to be determined at trial;

              B.     For treble d am ages   pursu ant to A.R.S. § 23-355 to be determined at trial;

              c.     Judgm ent in the am o unt Defendants h ave been unjustly enriched;

17            D.     Recovery of pre- and p ost-judgm ent interest;

18            E.     For Plaintiffs resulting con sequential dam ages, in an amo unt to be proven at

19   trial;

20            F.     For Plaintiff s reason able attorney's fees and costs pursuant to 29 U.S.C. §

21   201 and other applicable statutory provisio n s; and

22            G.     For such other and further relief as this Court deem s just an d proper.

23

24            DATED: October 31, 2018              M C KAY LAW, LLC

25
                                                   I s/ Michad C. McKay
26                                                 7702 E. D oubletree Ran ch Rd. , Ste. 300
                                                   Scottsdale, Arizon a 85 25 8
27
                                                   Telepho n e: 480.681.7000
28                                                 Facsimile: 480.348.3999

                                                    -7-
     Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 11 of 27


 1                                   Email: mmckay@mckaylaw.us
                                     Attorney for Plaintiff
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -8 -
                                  Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 12 of 27



                             1   Michael C. McKay (023354)
                             2   MCKAY LAW, LLC
                                                                                                          CHRISDEROSE, CLERK
                                 7702 E. Doubletree Ranch Rd ., Ste. 300                                        J. FORD
                             3   Scottsdale, Arizona 85258                                                   DEPUTY CLERK
                                 Telephone: 480.681.7000
                             4
                                 Facsimile: 480.348.3999
                             5   Email: mmckay@mckaylaw. us

                             6
                             7
                                                               ARIZONA SUPERIOR COURT
                             8                                   COUNTY OF MARICOPA

                                                                                             -~~-~_Q_~-~--:~ 1 1 81 7
                             9
                                 Christopher Megles, an individual,               Case No.
                            10
                                                  Plaintiff,                      CERTIFICATE REGARDING
                            11                                                    COMPULSORY ARBITRATION
                                       vs.
                0
                :-;::
                            12
                 ~
                                                                                  Tier 3
                Uiw         13   Helton Excavating Incorporated, an Arizona
  :s
  C\l     <f)
                -o N
                  ~~
                  0 <0
                      .~




          L:.l O:::: nO
                                 corporation; Jason Helton, an individual;
.....lU..: :=g              14
  > ~ H: ~-§ :                   and Selena Helton,
  ro     -loa::<~
~         ~ t: ~C           15
U         < .': ;
               n«>
~         -l~]~                                   Defendants.
                  0     0
                        c
                  0
                Q<f>
                ..,;
                            16
                .,
                0

                            17         The undersigned certifies that he knows the dollar limits and any other limitations

                            18   set forth by the local rules of practice for Maricopa County Superior Court, and further

                            19   certifies that this case is not subject to compulsory arbitration, as provided Rules 72

                            20   through 7 6 of the Arizona Rules of Civil Procedure.

                            21
                            22          DATED: October 31, 2018            MCKAYLAW,LLC

                            23                                             I s/ Michad C. McKay
                            24                                             7702 E. Doubletree Ranch Rd., Ste. 300
                                                                           Scottsdale, Arizona 85258
                            25                                             Telephone: 480.681.7000
                                                                           Facsimile: 480.348.3999
                            26
                                                                           Email: mmckay@mckaylaw.us
                            27                                             Attorney for PLaintiff
                            28
Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 13 of 27
Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 14 of 27
Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 15 of 27
Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 16 of 27




           EXHIBIT 2
                                 Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 17 of 27



                                 Michael C. McKay (0 23354)
                          2      MCKAYLAW, LLC
                                 7702 E. D oubletree Ranch Rd ., Ste. 300
                          ...,
                          .)     Scottsdale, Arizona 85258
                                 T elephone: 480 .68 1.7000
                          4
                                 Facsimile: 480.348.3999
                          5      Email: mmckay@m ckaylaw.us

                          6
                          7
                                                                ARIZONA SUPERIOR COURT
                          8                                       COUNTY OF MARICOPA
                          9
                                 C hristopher Megles, an individual,                Case    o. CV20 18-011 8 17
                         10
                                                   Plaintiff,                       PLAINTIFF'S FIRST REQUEST TO
                         11                                                         HELTON EXCAVATING
                                         vs.                                        INCORPORATED FOR
            0
            ~
                         12
                "                                                                   PRODUCTION OF DOCUMENTS
            ~co          13      H elton Excavating Incorporated, an Arizona
                  - ~
   ~        "'1:: r-l
             (':V"l
              oa:>               corporation; Jaso n H elton , an ind ividual;
   C'O
,.......)   "'      0
                         14
   >- u
   ro :J
            1c:: : <-~           and Selena H elton,
~             Z_i
                         15
u             '     0

                                                   Defendants.
            ~~
~           :0 cc
            Q<ll
            L:..i
                         16
            N

            ~
                         17
                                 TO:     Defendant Helton Excavating Incorporated
                         18
                                         Pursuan t to Rule 26(a), and 34, Arizona Rules of Civd Procedure, Plaintiff C hristopher
                         19
                                 Megles ("Plaintiff' ) hereby submits the fo llowing Request fo r Production of Documents.
                         20
                                                  INSTRUCTIONS FOR REQUEST FOR PRODUCTION
                         21
                                         Pursuant to Rule 34, Arizona Rules of CiviL Procedure, you are hereby requested to
                         22
                                 produce the below-listed items at the law offi ces of McKay Law, LLC 7702 East Doubletree
                         23
                                 Ranch Road, Suite 300, Scottsdale, Arizona 85258 within forty (40) days after service of
                         24
                                 this request .
                         25
                                        T he documents or things sough t by this request include d ocuments and things in
                         26
                                 the possession , custody or control of the party or person, its attorney, an d all age n ts,
                         27
                                 servants, representatives, investigators and others who may have obtained custody of the
                         28
                                 docu ments and things on behalf of the opposing party or its attorneys.
                                   Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 18 of 27


                            1             The documents or things sought by this request include " electronically stored

                            2      information " or "ESI" and any document that can be or h as been sto red in electro nic form
                            ,..,
                            .)     on a server, tape, electro nic m edia such as an internal o r external h ard drive or an y med ia

                            4      wh ereby the document can be saved and b e ava ilable for retrieval using any retrieval device,

                            5      including a computer o r server. ESI shall be produced in the m anner specified in

                            6      Attachment A

                            7             Where the term "you ," "plaintiff' or "defendant" are used, they are meant to include

                            8      every individual party and sep arate an swers sh ou ld be give n for each person n am ed as a

                            9      party, if requ ested. Where an individual requ est calls for a respo n se which involves mo re

                           10      than o n e item, the respo n se of each ind ividual party sh o uld be clearly set o ut that it is

                           11      understandable and so that the items are different.

            c
            ~
                           12             "Class" or "Collective Members" m ean s all individuals who satisfy any class or
              "
                           13      collective mem ber d efinit io n set forth in the o perative complaint in this action.
   :s "'"'
   C'O       o"~
                - ~
            -:::;i ~"-1


               oo
            ~       ;::g
.......l                   14             The relevant time period for these requests is O ctober 31 , 201 5 to the present.
   ;>- u    ~ -~~
   C'O::l   "< ~
~           ~ _i C
             ,_ <-: co     15             Each p arty upo n who m th is requ est is served is h ereby n otified that should such
u           ~;.~

~           ~ =
              ~
            0 v
                    c
            QVl

            u.i
                           16      party fail to comply with th is request o r any p arty h ereof, then the undersign ed p arty m ay
            N
            0
            ~
                           17      seek sanctions under Rule 3 7(a), A rizona Ru les of Civ d Procedure.

                           18             C LAIMS OF PRIVILEGE: For each document n ot produced b ecause of a claim of

                           19      privilege or oth er immunity fro m production , state:

                           20                     (a)    A description of the document;

                           21                     (b)    T he specific factual and legal reason s for n ot produ cing the d ocument;

                           22                     (c)    The id entity of the author of t h e docum ent;

                           23                     (d)    The identity of each person wh o m you h ave to h ave seen , read or

                           24                             received the document or an y copy thereof;

                           25                     (e)    The d ate of the document; and

                           26                     (f)    The gen eral subj ect m atter of the documen t.

                           27             At or befo re the fi lin g of the complaint in this case, defendants were under a duty to

                           28      preserve documents and ESI related to this m atter. Accordingly, plaintiff expects that

                                                                                  -2-
                                        Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 19 of 27


                                  1     defendants and their counsel will prevent the destru ctio n or alteratio n of an y d ocuments

                                  2     requ ested herein by the op eratio n of any electronic informatio n system (ro utine or
                                  ,.,
                                  .)    otherwise) and h ereby put defendants o n n otice that any destructio n or alteration of such

                                  4     documents, or an y actio n that m akes such docum ents m ore difficult or expen sive to access

                                  5     and use, witho ut comp leting a m eet an d con fer p rocess with plaintiff s counsel regarding

                                  6     such actio n , will n ot be con sidered   to   be in "good faith ," as contemplated in Ariz. R . C iv. P.

                                  7     3 7(f). If d efendants do n ot believe that they can reason ably comply with this instruction ,

                                  8     plaintiff requ ests that defendants contact plaintiff, in writing, within 10 days fro m receipt of

                                  9     these requests, to meet and confer abo ut wh ether immediate Court intervention is

                                 10     n ecessary.

                                 11             U nless otherwise indicated, Plaintiffs requ est that Defendant produce resp on stve

                  0
                   ~
                                 12     documents as follows:
                      0


                  J;oo . ~
                                 13                    (a)     D ocuments sh o uld be provided on DV D , C D o r external h ard drive.
   ~       <n o ro
                  ~~
   ~
           t,.:..l C.::::   <.
.......l   S? -7=           g    14                            The volume of the documents will d etermine wh ether they are
   ~ ~ ~l~
~          ~ ~ _i
                                 15                            provided on D VD , C D, or h ard drives .
u          5~-¥.
~            ...D=
              :::; G
                     0 c
                  O<n
                  w
                                 16                    (b)     D ocuments sh ould n ot be zipped , compressed , en crypted , or otherwise
                  N
                  0
                  ~
                                 17                            restricted o r proprietarily protected for specific use.

                                 18                    (c)     Paper documents sh o uld b e scanned and processed to TIFF fil es. If a

                                 19                            document is available to defendants both in paper and electronic

                                 20                            form , plaintiff requests that defendants produ ce the requested

                                 21                            document in electronic form , as described h erein.

                                 22                          REQUEST FOR PRO DUCTION OF D OCUMENTS
                                 23     REQUEST FOR PRODUCTION N O . 1:
                                 24             D ocuments sh owing, for all C lass o r Collective Members, the following informatio n

                                 25     applicable at all times during the relevant period :

                                 26             •      Full n am e, job pos itio n info rmation , job title, job code, job level, salary grade ,

                                 27                    jo b location, and dates of all ch an ges to any of these variables;

                                 28             •      All info rmation regarding compen sation earned by o r paid by defendants to

                                                                                            -3 -
                             Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 20 of 27


                                           each individual; and

                       2             •     All last known contact info rmation, including current and former h o me

                       ".)                 address, telepho n e numbers, and em ail addresses.

                       4     REQUEST FOR PRODUCTION NO. 2:

                       5            All d ocuments that sh ow the work sites at which an y C lass or Collective M ember

                       6     works or worked during the relevant period, including the address of those work sites.

                       7     REQUEST FOR PRODUCTION NO. 3:
                       8            All documents that refer or relate to co mpen satio n of an y C lass or Collective

                       9     Member, including wage rates, salary rates, bonuses, overtime rates, and/ or total

                      10     compen sation, including co mputer-read able payroll data to the extent n ot produced in

                      11     Request No. 1.
          0
          ~
                      12     REQUEST FOR PRODUCTION NO. 4:
           "
          Ui<O        13            Any record of the amount of time worked by C lass or Collective Members during
 :s
 co
           c. ~

        "' 0 "'
               - ~
          -:: r-- 1



,_..l
        ~~~~ 14              the relevant period, including records maintain ed by D efendants, Defendants' m an agers,
 ~ ~O c2~ ~
~       ~ ~i6         15     information technology department, C lass or Collective Members them selves (including
u       :s~.;~
::::2     """ :c;
          -;
           0    c
          0"'
          t:i
                      16     h o urs surveys), other employees of Defendants, third p arties through billing system s, o r
          N
          c
          ~
                      17     through any telepho nic o r m anu al time-keeping system s, PRIME, TUT, e-Link, or other

                      18     system s.

                      19     REQUEST FOR PRODUCTION NO. 5:
                      20            All d ocum ents that refer or relate to work schedules for any C lass or Collective

                      21     Member during the relevant time period.

                      22     REQUEST FOR PRODUCTION NO. 6:
                      23            All documents, including n otes, m em oranda, electronic mail, text messages, letters,

                      24     and/ or m eeting minutes, that refer or relate to: (a) Defendants' complian ce and/ or n on-

                      25     compliance with wage and h o ur laws as to C lass or Collective Members; (b) D efendants'

                      26     failure to pay C lass or Collective Members all wages due and/ or for all h ours worked; (c)

                      27     D efendants' failure to record h ours of work performed by any Class or Collective Member;

                      28     and/ or (d) Defendants' failure to accurately record hours of work performed by any C lass

                                                                         -4 -
                                 Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 21 of 27


                                 or Collective Member. This requ est applies to d ocuments during and before the relevant

                           2     time period.
                           ,.,
                           .)    REQUEST FOR PRODUCTION NO. 7:
                           4            All documents that relate to d efendants' wo rk o n the Connect 202 Project as that

                           5     project is identified in the operative complaint including: (a) any bids for work o n the

                           6     project; (b) contracts awarded o n the project; (c) invo ices or requests for paym ent you sent

                           7     to proj ect administrators; (d) paym ents rece ived for work o n the proj ect ; and (e) all

                           8     communicatio n s that relate to prevailing wages o n the project or the h o urly pay rates of

                           9     C lass or Collective Mem bers.

                          10            DATED: O ctober 31 , 201 8          MC KAY LAW, LLC

                          11
                                                                            I s/ MichaeL C. McKal'
             c            12                                                770 2 E. D o ubletree Ran ch Rd ., Ste. 300
             ~
               0
                                                                            Scottsdale, Arizo n a 8525 8
             ~co          13
    ;s:      ~~
             c oo
                 .~

                                                                            Telepho n e: 480.681.7000
   ~
             ::! ~g
.........)   ...= ::-c    14                                                Facs imile: 480.348.3999
               ~ .~r--:
   ~~        c2<~                                                           Em ail: mmckay@mckaylaw.us
~            t'- i"C      15
   u         ~~¢
                  <":CO

                                                                            Attorney for Plaintiff
~            ~ c
             c c
             Cl"'         16
             t.:..i
             00

             ~
                          17

                          18

                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                             -5-
                                Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 22 of 27



                          1                                             Attachment A
                          2
                                      Pursuant to Arizon a Rule of C ivil Procedure 34(a)(l), Plaintiff requ ests that ESI be
                          "'
                          .)


                               produced as follows:
                          4
                                      1.      D ocuments created or stored electronically sh ould not be produced in hard
                          5
                               copy. All ESI sh ould be produced with th e metadata requested below.
                          6
                                      2.      Documents originating in spread sh eet, word processing, or presentation
                          7
                               programs such as Excel, Microsoft W ord, or PowerPoint sh ould be produced in n ative
                          8
                               fo rm. For deliverables containing n ative files, a n ative file path/ link should be included in
                          9
                               the metadata load file. Add ition ally a Bates-stamped TIFF placeh older sho uld be included
                         10
                               in the production and reflected in the image load fil e. The number of n ative files per folder
                         11
                               sh ould be limited to 1,000 files.
             c           12
             ~
                                      3.      In the event that respo nses to these requ ests en compass ESI from proprietary
             J;oo
             -c- r"'l
                 ~
                         13
   ;$         "~
   (';)
,........)
              C <X>
             c.t.;::g          or n on-pro prietary databases, Plaintiffs request that the parties meet and confer to discuss
             ~     :=c
              ~ .~r--:
                         14
    >- u
   c;)j      c2 < ~            the fi elds contained in the database and the best means of producing respon sive
~             t ~g       15
   v         ~]~
~             ~
             c c
                   0
                               information fro m them, such as running reports or queries. In the event that ESI will be
             0"'
             ::j
                         16
             N
             c                 produced directly from a database, ESI sh ould be produced in a comma delimited fil e or in
                         17
                               Excel format, with all formulae and records of irregular or manual manipulation of data
                         18
                               refl ected. If proprietary software is required to access or use documen ts in their n ative
                         19
                               fo rmat, please supply such software. A written list of all d atabase fi elds and a reason able
                         20
                               description for each fi eld , or a "database dictionary" should be included .
                         21
                                      4.      For deliverables contain ing multi-media files, the following production
                         22
                               form at sh ould be used:
                         23
                                             a.       Audio D ata Files: Audio d ata files sh ould be produced in audio
                         24
                                                      Windows M edia Audio ("WMA") fo rmat or "MP3 " format .
                         25
                                             b.       Video Files: Video fil es sho uld be produced in Audio/Video
                         26
                                                      Interleaved ("A VI") fo rmat.
                         27
                                             c.       Image Files: If providing color images, files sh ould be produced in
                         28

                                                                             -6-
                                 Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 23 of 27



                           1                           "JPEG/ JPG" format with a resolution of 150 to 300 DPI.

                           2           5.       All productions sh ould be free of computer viru ses.

                           "
                           ;)          6.       All deliverables should include a m etadata load file that is a .DAT or .TXT

                           4    form at with standard Concordance d elimiters, and contain all fields outlined below. Image

                           5    load fil es sh ould be provided in .OPT format .

                           6           7.       Documents sh o uld be produced with TIFF images and n amed according to

                           7    the Bates number of the corresponding TIFF image. Each *. tiff fil e sh ould be assign ed a

                           8    uniqu e n ame matching the Bates number of the corresponding image . The Bates number

                           9    sh ould be consistent across the p roduction , contain n o special ch aracters, and be

                          10    numerically sequential within a given document. Attachments to documents sh ould be

                          11    ass ign ed Bates numbers that directly follow in sequ ential order the Bates numbers on the

          Ci
          ~
                          12    documents to which they were attached . If a Bates number or set of Bates numbers is
            "
           0
          </)<':>
                          13    skipped, the skipped number or set of numbers sh ould be n oted , for example with a
  ;:;       - ~
            .
          -:: r--1

            o«>
                    ~

 C1l      :::::::
,__.l                     14
                    (";


                                placeh older.
 >- ~
 (1) _,
          1    .~
          c.::::<
~           ~~            15           8.       All unredacted d ocuments sh ould be provided with complete document-level
 u        _:§~
~         -;~
            0 -
          0 "'
          ~
                          16    extracted text files. In the event a document contains text which is to be red acted, O C R text
          c•
          :2
                          17    fil es should be provided for any un-red acted portions of the documents. Document-level

                          18    O C R text files sh ould be provided for any unred acted portions of redacted documents and

                          19    for all h ard copy scanned d ocum ents. The extracted full text and/ or OCR text for all

                          20    deliverables should be in separate document-level TXT fil es. These TXT files may either

                          21    be provided in a separate folder or included in the same folder as their corresponding

                          22    images. The number of TXT fil es per folder should be limited to 1,000 fil es.

                          23           9.       For email collections, the parent-child relationships (the association between

                          24    emails and attachments) sh ould be preserved . Email attachments sh ould be consecutively

                          25    produced with the parent email record.

                          26           10.      All images sh ould be provided m single-page, Group IV TIFF with a

                          27    resolution of 300 DPI. Bates numbers and confidentiality d esign ation s sh ould be

                          28    electronically branded on each produ ced *.tiff image. These .TIFF images sh ould be

                                                                             -7-
                                 Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 24 of 27



                                provided in a separate folder and the number of TIFF files per folder sh ould be limited to

                         2      1,000 fil es.
                         ...,
                         .)             11.     Metadata to be produ ced: The following metadata fi elds sh ould be produced

                         4      for each document to the extent that such information is available at the time of collection

                         5      and process ing, except that if a field co ntains privileged information , that privileged

                         6      information may be redacted and n oted in a corresponding privilege log. All requests

                         7      sh ould be read to includ e a requ est for all metadata associated with all d ocuments

                         8      respon sive to the request.

                         9
                        10
                                                                CERTIFICATE OF SERVICE
                        11
          c
          ;;:
                        12      ORIGINAL of the foregoing
           "                    was served with the summon s and complaint
          ~GO
             . ~
                        13
 ;$       -g ~
 C\l       coo
,_..)
          ~       ~

                        14      Is! Michael C . McKay
 >- u 1;:: ·;:~
 (\l j    «<                    Michael C . McKay
~          i: i         15
u          ....   r-;


          ~~
~          se
          0"'
          !.:..i
                        16
          ~·
          ~
          ~
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28

                                                                            -8-
               Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 25 of 27

       RECt:PJ~tl_                                                                                      llil~luil~~~illl~urnnMD1il~[111111
                                                                                                                    04712517
      JUN 2 0 20\4
                  coMMlSSlOt(
Jl.R\ZONA ~?_;; P.NS DIVISION
    CORPOrv-"  0
                                        DO NOr WltlTt MOVE THIS LINE; R!SSWID I'Oit /Ia. USii ONLY.
                        LLC STATEMENT OF CHANGE
         OF KNOWN PLACE OF BUSINESS ADDRESS OR STATUTORY AGENT
                                                    Read the Instructions LD2J1J.

NOTE - no matter what Is being changed, numbers 1, 2, 3.1, 4.1., and 4.2 must be completed.
The form will be rejected If those sections are not completed.

1. ENTITY NAMI! - give the exact name of the LLC as currently shown In A.C.C. records:
      TiiOMAS CHARLES EDITIONS, LLC

2. A.C.C. FILE NUMBER:                     L-l 062078-l
      Find the A.c.c. file number on the upper comer 01 Mid dOCiiTiiriti OA on 0111" Wibilti at: nt§):Uwww.eza;.gov/bMS!OiiSIO)rpon~BOns

3. ARIZONA KNOWN PLACE OF BUSINI!SS ADDRI!SS:
3.1 REQUIRED - list the known place of         3.2 Optional - Ust the NEW known place of
    business address currently shown In A.C.C.     business address In Arizona (must be a
    records (before any changes):                  street or physical address):


-{.-.J                                                                -(apiiOMIJ


1S4SS N. GREENWAY-HAYDEN LOOP                                         42302 N. VISION WAY
Menlll                                                                --1

SUITEC-12                                                             SUITE lOS
--~l...-J                                                             - - ~ lopaoi!IIJ
                                       AZ             85260                                                 AZ             85086
otrSCOTTSDALE            !bill      Zip       City ANTHEM                 St8te     !Zip
3.3 If you completacl 3.2, Is the NEW known place of business address In Arizona the same as
       the street address of the statutory agent?                        DYes [!)No

4..   CURRENT OR EXISTING STATUTORY AGENT - list the name and addresses of the
      statutory agent as shown In the records of the Arizona Corporation Commission before any
      changes (this Is the existing statutory agent):
 4.1 REQUIRED - list the INime and phpbl                               4.2 REQUIRED - list the 11111lllng addrea•
          ,. street •ddrus (not a P.O. Box) In                                (If one exists In A.C.C. records) In Arizona
         Arizona of the exlstl           statuto      a ent:                  of the exlstln Statut      A ent:
Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 26 of 27




           EXHIBIT 3
Case 2:18-cv-04457-DJH Document 1-3 Filed 12/05/18 Page 27 of 27
